DETAILED ACTION
Status of Claims
The following is an Allowability Notice in response to the applicant’s response for and amendments to Application 17/236,208, filed on 12/15/2021.  This application was originally filed on 04/21/2021, and is a Continuation of  #16/285,889, now Patent No. 11,023,927, originally filed on 02/26/2019.  This application claims priority to Provisional Application #62/635,099, filed on 02/26/2018.    
Claims 21-40 are now pending and have been examined.


Allowable Subject Matter
Claims 21-40 are allowed.


The claimed invention teaches a method, system, and medium for providing location-based information for a targeting group to an advertiser.  A customized pixel is built for location verification and appended to an advertisement tag.  Data including location data is collected for an advertisement and stored.  The data is processed from a previous day by a first enrichment process that enriches the combination of data with additional data corresponding to connection type and latitude and longitude data, the latitude and longitude data based on IP when the latitude and longitude data is not provided.  A second enrichment process enriches the combination of data with location data fields including at least country, zip, or DMA.  A location quality score is then calculated based on an accuracy or in-geo, a precision or credibility, and a confidence of location data.  The 
The closest prior art, Li, et al., Pre-Grant Publication No. 2014/0032326 A1, teaches a tiered geo-cache that includes enriched data to include zip code, city, or zip+4 data matched to latitude and longitude data.  The tiered cache is used to re-target further users with the advertisement campaign.  Moshfeghi, Patent No. 9,282,446 B2 teaches using content tags to track user mobile device locations including longitude and latitude data and other data and using the data to further target the ad campaign.   Lokshin, Pre-Grant Publication No. 2008/0139181 A1 teaches advertisements displayed on a user device and the device saving location data, user response data, and other information for later use.  None of these references teach a two-tiered enrichment process with two different sets of location data or calculating a score using accuracy or in-geo, precision or credibility, and further confidence levels.

Independent claims 21, 29, and 27 comply with 35 U.S.C. 101.  The claims are directed to systems comprising a device.  Claim 21 is directed to a method, or process.  A process is a statutory category for patentability.  Claim 29 is directed to a system comprising a device.  The device is therefore interpreted as an apparatus.  An apparatus is a statutory category for patentability.  Claim 27 is directed to a non-transitory computer-readable storage medium.  The medium is interpreted as an article of manufacture, which is a statutory category for patentability.  In addition, the claim is in conformity with the Kappos Memorandum of 2010 regarding medium claims, as it includes the phrase “non-transitory.”  

Under Step 2A Prong 1 of the analysis, the examiner cannot identify an abstract idea in the claims under the new 2019 Updated Guidance.  The claims include the use of a location pixel appended to an advertisement tag to collect data including location data that is then put through a two-step enrichment process, a location quality score is calculated based on accuracy or in-geo, precision or credibility, and confidence, the score is assigned, and the aggregated data is then report for all pixels.  While aspects of the claims could be done mentally, the use of the location pixel appended to the ad tag to gather information from a multitude of mobile devices spread out over a large area and the subsequent two-step enrichment process on a large data scale work together to allow for the data processing, and those steps are rooted in technology in such a manner that would seem beyond simply automating a mental process.  Therefore, the claims are considered to be patent eligible under Step 2A, Prong 1 of the analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.7537
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682